Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 May 18, 2016

The Court of Appeals hereby passes the following order:

A16A0610. JENNINGS v. THE STATE.

      On July 15, 2015, we granted Tarrance Jennings’ application for interlocutory
appeal of the trial court’s order denying in part his motion to bar the prosecution.
Upon review of the entire record, we conclude that the application was improvidently
granted. The appeal is therefore DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           05/18/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.